Citation Nr: 0525578	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982, and from January 15 to March 15, 1991.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral knee 
disorder by decision dated in February 1993.  The veteran was 
notified but did not appeal that decision.

2.  The RO's February 1993 decision represents the last final 
disallowance of entitlement to service connection for a 
bilateral knee disorder on any basis.  

3.  In April 1999, the veteran filed the current claim 
seeking to reopen the claim of service connection for a 
bilateral knee disorder.

4.  Evidence received since the RO's February 1993 decision, 
which consists of service records, contemporaneous medical 
evidence, a VA examination, and the veteran's written 
statements, in an attempt to reopen the claim, bears directly 
and substantially on the matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

5.  There is no clear and unmistakable evidence of a 
bilateral knee disability prior to service.

6.  Service medical records show that the veteran reported 
bilateral knee pain, shortly after being activated for active 
duty and was diagnosed with anterior cruciate ligament 
deficiency.

7.  Within a year of service separation, the veteran 
underwent surgical repair of both knees for anterior cruciate 
ligament tears.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the RO's February 
1993 decision denying the claim of entitlement to service 
connection for a bilateral knee disorder is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  A bilateral knee disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he has submitted new 
and material evidence to reopen his claim, and that this 
evidence is sufficient to establish service connection for a 
bilateral knee disorder.  After a review of the evidence, the 
Board finds that the evidence is new and material and the 
claim is granted to that extent.  Further, after a review of 
the claims file, the Board grants the claim on the merits.

When an appellant seeks to reopen a claim based on new 
evidence, the Board must first determine whether new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  In 1998, the United States Court of 
Appeals for the Federal Circuit clarified the standard to be 
used for determining whether new and material evidence has 
been submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

New and material evidence was defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that the Board first determine 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the claim in light of 
all the evidence, both new and old.  Manioc v. Derwinski, 
1 Vet. App. 140 (1991).  

The law was subsequently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the appellant's claim (filed in April 1999).

After a review of the evidence, the Board finds that the 
claim should be reopened.  First, although the veteran had 
undergone bilateral knee surgery at the time of the RO's 
February 1993 decision, those records were not associated 
with the claims file.  Subsequently, he submitted surgical 
records, along with additional contemporaneous medical 
records.  Moreover, in June 2004, he underwent a VA 
examination which specifically addressed the issue on appeal.  
The Board finds that this new evidence should be considered 
to adequately adjudicate the claim.

Having determined that the claim should be reopened, the 
Board will consider the claim on the merits.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  During 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran apparently did not undergo a pre-service entrance 
examination; therefore, he is entitled to the presumption of 
soundness.  Approximately two weeks after entrance onto 
active duty, the veteran complained of "both knees popping 
out" for approximately one month (while still a civilian).  
He reported that he was treated with non-steroid anti-
inflammatory medication.  He related that the knee pain had 
increased with drilling, marches, etc.  After a physical 
examination, the military physician diagnosed anterior 
cruciate ligament deficiencies of both knees.  He was 
discharged in March, 1991, after three months on active duty 
and referred to a mandatory medical review board, although 
there is no evidence of medical board findings in the claims 
file.  A report completed by a unit commander or unit adviser 
in March 1991 contains remarks to the effect that the veteran 
had knee problems before he was activated which were 
aggravated once he was activated and was required to march 
and walk for extended periods.

Nonetheless, in November 1991 (approximately six months after 
discharge), the veteran underwent arthroscopic surgery of the 
right knee for derangement of the right knee with anterior 
cruciate ligament tear.  In February 1992, he underwent 
essentially the same procedure on the left knee.  In a June 
2004 VA examination, the examiner noted that the current 
diagnoses included right knee anterior cruciate ligament 
tear, and left knee anterior cruciate ligament tear, as well 
as right meniscal tear, status post meniscectomy, and 
bilateral knee degenerative joint disease.

It must be pointed out that the veteran's report of pre-
service knee complaints cannot be considered competent 
medical evidence establishing the existence of a chronic knee 
disability prior to service.  Grottveit v. Brown, 5 Vet. App. 
91 (1993).  There is apparently no medical documentation 
recorded prior to service to establish that the veteran had a 
knee disability prior to service.  Without any 
contemporaneous clinical evidence, a notation after the 
veteran began military service in January 1991 as to the 
existence of a knee disability prior to this time, even one 
written by a medical professional, without a factual 
predicate in the record would not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness under 38 U.S.C.A. § 1111."  See 
Miller v. West, 11 Vet. App. 345 (1998).  Additionally, in 
order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that 
any disorder which preexisted service was not aggravated by 
service.  As noted above, even if the veteran had had a pre-
existing knee disorder, there is certainly no clear and 
unmistakable evidence showing that any such disorder was not 
aggravated by service.  In view of these facts, the Board 
must find that the presumption of soundness has not been 
rebutted by clear and unmistakable evidence.

The Board notes that the veteran's service treatment records 
establish recurrent complaints of knee problems and he was 
diagnosed with anterior cruciate ligament deficiencies of 
both knees.  Furthermore, the veteran continued to experience 
these knee problems following his discharge from service and 
required surgery on both knees within months of military 
discharge for the same condition that was diagnosed during 
active duty.  In light of the foregoing, the Board concludes 
that the veteran has a bilateral knee disorder that began in 
active military service.  Accordingly, the evidence supports 
a grant of entitlement to service connection.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, VA is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  Inasmuch as the Board 
is allowing the claim on appeal, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened.

Entitlement to service connection for a bilateral knee 
disorder is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


